To the Appellate Division, Superior Court:A petition for certification of the judgment in A-000498-16 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted and the matter is summarily remanded to the trial court to determine whether the State breached its promise in the plea agreement regarding any federal sentence being concurrent to the State sentence and, if so, whether defendant should be allowed to file a motion to withdraw his plea. Jurisdiction is not retained.